The case concerns an order of the Railroad Commission, issued under the authority of article 6676, Revised Statutes, directing the plaintiff in error to stop certain of its trains at Meridian, the county seat of Bosque County, for a time sufficient to receive and let off passengers with safety, for the violation of which at the suit of the State penalties were adjudged against the company, such judgment being affirmed by the Court of Civil Appeals. 169 S.W. 385.
Conceding that the trains in question were interstate trains, it was found by the trial court, with the finding approved by the Court of Civil Appeals, that, independent of these trains, the railway facilities provided by the company for the service of the citizens of Meridian were not adequate. We are unable to say as a matter of law that that conclusion was unwarranted. The case therefore falls within the established holding that the State may require the stoppage of interstate *Page 546 
trains at a particular locality within its limits where the carrier has not otherwise provided proper and sufficient railway facilities for it.
The writ of error is refused.
Writ of error refused.